Citation Nr: 1713682	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-43 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in February 2012.  A transcript of the hearing is associated with the record.

In November 2013 the Board remanded the case for further development.  The RO readjudicated the case by way of a supplemental statement of the case (SSOC).

In July 2016 the Board remanded the case once again for further development.  The RO readjudicated the case by way of a SSOC.

Additional medical evidence and statements by the Veteran were received subsequent to the issuance of the most recent SSOC in July 2016.  The Board notes that the medical evidence submitted is duplicative of medical evidence previously on record, and the Veteran's statements are largely duplicative of previous statements of record; therefore remand for initial RO consideration of this evidence is not required.  38 C.F.R. § 20.1304(c) (2016).

The issue of service connection for hearing loss has been raised by the record in a June 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).




FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam (Vietnam).

2. The Veteran served in Korea.

3. The evidence on record indicates the Veteran does have a current diagnosis of antisocial personality disorder (ASPD).

4. The competent evidence on record, on balance, indicates the Veteran does not have a current diagnosis of PTSD or any other psychiatric disability subject to compensation.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is adjudicated (e.g., in a SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, a VCAA notice letter was sent to the Veteran in March 2008.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was promulgated which applied to the appeal; so in accordance with the November 2013 remand, a new VCAA notice letter was sent to the Veteran in November 2013.  The case was adjudicated in July 2008, adjudicated by way of a statement of the case (SOC) in November 2009, and adjudicated by way of SSOC in July 2014 and November 2016.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains service treatment records (STRs), military personnel records, VA medical evidence, lay statements, and the Veteran's contentions.  Records from the Social Security Administration (SSA) were requested in accordance with the Board's 2016 remand.  The SSA notified the VA that the records were unavailable and the VA provided the Veteran with notice of the unavailability in August 2016.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations in June 2008 and February 2014.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Veteran has questioned the ability of the examiners to render an accurate diagnosis due to their age and lack of combat experience.  However, VA examiners are presumed qualified to render competent medical opinions.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed.Cir.2009); Acevedo v. Shinseki, 25 Vet.App. 286, 293 (2012).  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise. Thus, the duties to notify and assist have been met.

In the 2013 Board remand, the RO was instructed to verify the Veteran's claimed stressors.  Subsequently a "formal finding of lack of information required to corroborate stressors associated" with the PTSD claim was issued in January 2014; stating the Veteran did not respond to the November 2013 stressor questionnaire.  However, the Veteran did return the questionnaire in December 2013.  Although the formal finding was issued incorrectly, the Board notes that the formal finding is non-prejudicial to the Veteran's claim.

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In addition to the general criteria for service connection, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2016).

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  The VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Veteran's service connection claim was originally certified to the Board in 2011 (prior to August 4, 2014), the DSM-5 is not applicable, and DSM-IV will be used in this case.

If a stressor claimed by the veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

III. Analysis

The Veteran contends that he suffers from PTSD due to trauma he experienced in the Vietnam and Korea. 
The Veteran's STRs are silent as to any psychiatric disorder before or during active duty.

The Veteran's military personnel records show he served in the Army as a cannoneer in Vietnam. 

In February 1979, the Veteran appeared before the VA Authorization Panel.  In Vietnam, "[he] saw the first person ever in [his] life get killed."  The Veteran described how some individuals he was close with died when the Veteran's convoy was ambushed along the I and K paths in Vietnam.  They were fighting hand to hand combat and "all hell broke loose and it was the first time [he] had ever been subject to something that was that gruesome...seeing people cut apart [and] shot up."  He mentioned how seeing casual acquaintances die in front of him really affected him.  The Veteran says he was stuck in the worst holes in Vietnam when he went to the "VC Valley."

March 2004 medical records show a diagnosis for antisocial personality disorder, but mark "no diagnosis" for depression and PTSD.

May 2004 medical records from McCaferty Community Based Outpatient Clinic show a positive screening for PTSD and referral to mental health for the Veteran.

October 2004 VA medical records determined that based on MMPI-2 testing, the Veteran's profile did not support a diagnosis of PTSD.  The Veteran did not meet the criterion needed for a PTSD diagnosis according per DSM-IV.  The Veteran's BDI score of 12 was in the mild to moderate range for depression.

October 2006 VA medical records indicate a previous positive screen for depression but determined the patient did not meet criteria for major depressive disorder. 

In a May 2008 statement, the Veteran asserts he did not have "temper fits" prior to Vietnam.  
In the June 2008 VA examination, the psychologist concluded the Veteran met the criteria for PTSD under DSM-IV.  His raw score of 36 on the Beck Depression Inventory-II (BDI-II) was indicative of severe depression.  His raw score of 141 on the Mississippi scale compared to the minimum cut off score of 110 and a mean score of 130 for Vietnam veterans diagnosed with PTSD.  His MMPI2 was greatly exaggerated, and did not provide a lot of information.  The examiner noted that the experience from Vietnam "per se does not seem to be causing him great emotion stress.  Rather concern about his anger and rage and the negative impact of how that might get expressed does seem to concern him."

April 2009 medical records show a negative depression screening by using the Veteran's PHQ-2 score of 2.

April 2009 medical records show a negative depression screening by using the Veteran's PHQ-2 score of 0.

During the February 2012 hearing, the Veteran said when he was in Pleiku his unit went up to Bien Nhut and lost six men the first night in an ambush.  Due to the ambush, he started just firing shots everywhere.  The sound of gunshots in Vietnam causes him to currently "hate the Fourth of July."  The Veteran prefers to stay in solidarity, only leaving his apartment for a medical appointment; he has been determined unemployable because he is antisocial; and he began to physically abuse his former wife after returning home from Vietnam.  

During the February 2014 VA examination, the examiner diagnosed the Veteran with ASPD as the primary diagnosis.  The Veteran was also diagnosed with alcohol use disorder, cannabis use disorder, stimulant use disorder, and opioid use disorder; however, the examiner commented "full remission per veteran report" because the Veteran reported not consuming alcohol, cannabis, stimulants, or opioids in over 20 years.  The examiner noted that the Minnesota Multiphasic Personality Inventory-2-Restructured Form (MMPI-2-RF) was administered, and review of the validity scale scores indicated that the Veteran responded to the test items in a fixed inconsistent manner that is suggestive of a non-cooperative test taking attitude.  Furthermore, his scores indicated that he over-reported symptoms of psychopathology and dysfunction.  Taken together, his scores suggest that his protocol is invalid.  In light of his invalid MMPI-2-RF, his Mississippi Scale for Combat-Related PTSD (raw score 128) was likely not an accurate reflection of his symptoms either.  The examiner noted that the Veteran was administered the MMPI and the MMPI-2 in 1990 and 2004 respectively.  Both of these protocols were valid, and both indicated 49/94 code-types, although the scales were reversed for high point across administrations.  These findings were suggestive of a personality disorder rather than PTSD.  The Veteran then was administered the MMPI-2 again in 2008 and 2010, and both of these protocols were invalid and both were administered in the context of PTSD evaluations. When his protocols have been valid, they have been suggestive of a personality disorder rather than PTSD.  Based on a clinical interview, objective psychological testing results, and review of the available medical records, the examiner found that the Veteran suffers from antisocial personality disorder and this condition is unrelated to his military service.  In the examiner's opinion, the evidence does not support the diagnosis of PTSD.  The only record suggestive of PTSD was the 2008 C&P exam and the findings of this exam were equivocal.  The objective test data from that evaluation indicated that the Veteran's self-report of symptoms was exaggerated to such a degree as to make them unreliable.  Furthermore, it was indicated that the Veteran was not particularly distressed about his experiences in Vietnam, but clinically significant distress or impairment is one of the criteria for the diagnosis.  Thus, even if one were to accept the Veteran's report as reliable, the diagnosis still would not apply.  Finally, the Veteran has been evaluated by the PTSD specialists at the Cleveland VA Medical Center on 3 different occasions (2004, 2010, 2012) and none of these evaluators diagnosed him with PTSD.  In conclusion, the examiner found that the Veteran met both DSM-IV and DSM-V criteria for Antisocial Personality Disorder, and this condition was found to be unrelated to his military service.

In October 2014 the Veteran sent a letter describing seeing someone walking around with a necklace made of human ears, and being with someone who carried a walking stick with a human head on top of it while in Vietnam.

February 2016 medical records show a negative PTSD screening for the Veteran.
After reviewing the evidence of record, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD is unwarranted. The evidence, in its totality, shows that the Veteran does not have a current diagnosis of PTSD, as was noted in the February 2012 VA examination and by the PTSD specialist at the Cleveland VA Medical Center in 2004, 2010, and 2012.  The Veteran's own personal belief that he manifests PTSD is greatly outweighed by medical opinions as they possess greater training and expertise than the Veteran in diagnosing PTSD according to DSM criteria.  See Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify).

The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  To that end, the Board finds the February 2012 VA examination to have significant probative value because it is based on a clinical examination and a thorough review of the Veteran's social and medical history.  After a review of the medical and social history, the examiner did not diagnose the Veteran with PTSD, depression, or adjustment disorder.  The VA examiner explicitly found minimal objective evidence of PTSD.  Furthermore, the examiner explained some PTSD diagnosis to be based on history instead of clinical findings, and he found the 2008 VA examination findings to be invalid.  Although the 2008 VA examination did provide a thorough social history of the Veteran, the summary of the examination did not explain the examiners findings to the degree found in the 2012 VA examination, thus bolstering the conclusion that a current diagnosis of PTSD has not been established in this case.  Where medical opinions conflict, the Board "may favor one medical opinion over another" if it offers an adequate statement of reasons or bases.  D'Aries v. Peake, 22 Vet. App. 97, 107 (2008).

"[T]he Secretary must consider all the evidence of record, including lay evidence, before it can deny service connection for PTSD."  Stone v. Nicholson, 480 F.3d 1111 (2007).  The Board has also considered the Veteran's lay statements indicating that he began to experience social difficulties after his discharge from service and that he continues to have nightmares based upon his experiences in Vietnam.  The Board finds the Veteran's lay testimony credible regarding symptoms he has experienced since leaving the service, and his experiences in Vietnam.  However, while the Veteran is competent to describe symptoms which he has knowledge of, a diagnosis of PTSD or any other acquired psychiatric disorder not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Thus, the February 2012 VA examination is most probative in its finding that the Veteran does not have a current diagnosis of PTSD or any other acquired psychiatric disorder related to service.

With respect to the currently diagnosed non-PTSD psychiatric disorder, specifically, ASPD, the Board finds that service connection is not warranted for this condition.  Personality disorders are not applicable for service connection under 38 C.F.R. § 3.303(c) (2016).  Any disability attributable to a personality disorder is not compensable.  See Winn v. Brown, 8 Vet. App. 510 (1996).  Personality disorders are considered congenital or developmental defects for which service connection cannot be granted.  Conley v. Peake, 543 F.3d 1301, 1305 (Fed. Cir. 2008).  The Board acknowledges the Veteran's diagnosis for ASPD; however, because personality disorders are non-compensable, the Board is unable to grant service connection for the Veteran's disability.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90.  However, as noted above, no such disease (e.g., PTSD) has been shown in this case.

In sum, the most probative evidence shows that the Veteran does not have an acquired psychiatric disorder, to include PTSD related to service.  After weighing all of the evidence, the Board finds the preponderance of the evidence is against the claim for service connection. See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


